Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 10,468,841 (“Rangi”).
Regarding claim 1, Rangi discloses a bus bar protector (45) configured to cover a bus bar (10) having a flat plate portion (12) and a standing portion (34) standing from an end of the flat plate portion, comprising:
a first cover (54) configured to cover one face of the bus bar (54 extends over and protects an upper face of 10); and
a second cover (70) configured to cover another face of the bus bar (70 extends over and protects a lower face of 10), wherein
the first cover includes a first flat plate cover (60) configured to cover the flat plate portion of the bus bar, and a first standing cover (58) configured to cover the standing portion of the bus bar,
the second cover includes a second flat plate cover (76) configured to cover the flat plate portion of the bus bar, and a second standing cover (74) configured to cover the standing portion of the bus bar, and
the first standing cover includes a pair of engagement pieces (portions A, as indicated in the marked up version of Fig. 4 below) arranged to project toward the second standing cover (portions A project inward toward a space into which 74 projects) and bent toward each other to engage with the second standing cover (portions A are bent inward toward each other to engage ridge portions 78 of portion 74).

    PNG
    media_image1.png
    572
    656
    media_image1.png
    Greyscale

Regarding claim 2, Rangi discloses a lock portion (86) projecting from one of the first cover and the second cover and engageable with another one of the first cover and the second cover (see Fig. 5).
Regarding claim 3, Rangi discloses wherein
the pair of engagement pieces (portions A) is slidable with respect to the second standing cover in a standing direction of the standing portion of the bus bar (see Figs. 4 – 5),
the lock portion (86) is configured to engage in the sliding direction (see Figs. 4 – 5), and
a length of the pair of engagement pieces in the sliding direction is longer than an engagement length of the lock portion in the sliding direction (portions A present a rail length longer than an engagement length of a portion of 86, see Fig. 4).
Regarding claims 4 – 6, Rangi discloses wherein
the first cover is provided with a pair of cover walls (58 and 60) arranged to extend toward the second cover to cover side faces of the second cover (58 and 60 are cantilevered toward the second cover and cover interior first and second side faces of 70).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        
/OSCAR C JIMENEZ/Examiner, Art Unit 2833